Citation Nr: 0806323	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-03 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for a residuals of 
a right knee injury, currently rated at 20 percent disabling.

2.  Entitlement to an increased evaluation for left thumb 
dislocation with degenerative changes, currently rated at 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1981 to 
April 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied an increased rating for the 
veteran's left thumb and right knee disabilities.  


FINDINGS OF FACT

1.  The veteran's knee is not ankylosed, his flexion is not 
limited to 15 degrees, his extension is not limited to 20 
degrees or greater, nor does the veteran have severe 
recurrent subluxation or lateral instability.

2.  The veteran does not have ankylosis of the thumb and is 
able to use his thumb in essentially a normal fashion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for residuals of a right knee injury have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 
5257, 5260, 5261 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for left thumb fracture dislocation with degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic 
Code 5224 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.   § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code (DC), any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

In December 2002, the RO rated the veteran's right knee 
disability under Diagnostic Code (DC) 5010-5257.  Normal 
ranges of motion of the knee are to 0 degrees in extension, 
and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; extremely unfavorable 
ankylosis, in flexion at an angle of 45 degrees or more is 
rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Severe recurrent subluxation or lateral 
instability of the knee is rated 30 percent disabling.  38 
C.F.R. § 4.71a.  Separate disability ratings are possible for 
arthritis with limitation of motion under Diagnostic Codes 
5003 and instability of a knee under Diagnostic Code 5257.  
See VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 15 degrees 
is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 20 
degrees is rated 30 percent disabling; extension of the leg 
limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint). 

The RO rated the left thumb disability under DC 5299-5224.  
DC 5299 is used to identify musculoskeletal system 
disabilities that are not specifically listed in the 
Schedule, but are rated by analogy to similar disabilities 
under the Schedule. See 38 C.F.R. §§ 4.20, 4.27.  Under DC 
5224, a 10 percent rating is warranted for the major and 
minor arms when there is favorable ankylosis of the thumb.  A 
note specifies that the rater is also to "consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with the overall 
function of the hand."  38 C.F.R. § 4.71a.

The Rating Schedule provides that limitation of motion of the 
major or minor thumb is evaluated as 10 percent disabling 
with evidence of a gap of one to two inches between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  Limitation of motion of the major or minor thumb is 
evaluated as 20 percent disabling with evidence of a gap of 
more than 2 inches between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  Diagnostic 
Code 5228.

The veteran had a VA exam in November 2002 for his knee and 
thumb disability.  For the veteran's right knee disability, 
the VA examiner took measurements of the thighs at 6" above 
the superior pole of the patellae, which measured 20 3/4" 
bilaterally.  Measurement at 3" above the superior pole of 
the patellae measured 17 3/4" bilaterally.  Measurement of the 
calves was 15 1/4" bilaterally.  The examiner noted that the 
right knee had a well-healed, nontender, anterior midline 
scar extending from the mid-portion of the patellae to the 
tibial tubercle.  Neither knee showed swelling, warmth, or 
erythma.  The right knee had 1 to 2 + anterior laxity and 1 
to 2+ medial laxity.  The Lachman test was negative 
bilaterally.  Because of the guarding, the McMurray and the 
pivot shift test were not appropriately performed.

The veteran could flex his knee approximately 120 degrees in 
the seated position; however, in the lying position, the 
veteran complained of severe pain when flexing to 
approximately 75 or 80 degrees and stated he feared his knee 
would lock.  The examiner indicated that the veteran's 
complaints were inconsistent since he was performing the same 
test in two different positions.  Also noted was that the 
veteran was able to get in and out of a chair without 
difficulty, which caused his knees to bend significantly more 
than 90 degrees.  The veteran was also able to get on and off 
the examining table without difficulty.  When the veteran 
walked in the examining room, he walked with a normal gait 
and without external support.  However, when asked to walk 
for the physical exam, the veteran walked with a very 
unusual, bent knee gait.  The veteran did not have antalgic 
gait.

Such observations provide evidence against this claim.

X-rays of the knees were taken in October 2002.  The VA 
examiner's impression was that there had been reconstruction 
of the ACL, with an interference screw in the distal femur 
and a staple and screw in the proximal tibia.  The x-rays 
showed no evidence of degenerative osteoarthritic changes, 
but there was a calcification body seen in the anterior 
portion of the joint.  In the diagnosis, the examiner 
indicated that the veteran had status post reconstruction of 
the ACL of the right knee, with question of a loose body.

In the discussion, the examiner indicated that the veteran 
complains of having pain in his knee and a feeling of 
catching or locking intermittently with his knee.  He further 
stated that on physical examination, the veteran had slight 
laxity of the knee, but a firm end point.  The examiner 
opined that the veteran's history of catching could be 
secondary to loose bodies, but the veteran does not give a 
history of loose bodies in the knee.

Based upon the VA examination, the veteran does not have 
ankylosis of the knee, warranting a greater evaluation under 
DC 5256.  The veteran does not have severe recurrent 
subluxation or lateral instability, warranting a greater 
evaluation under DC 5257.  The veteran's flexion is not 
limited to 15 degrees for a higher rating under DC 5260.  The 
veteran's extension is not limited to 20 degrees or greater, 
for an increase under DC 5261.  The x-rays show no sign of 
arthritis.  

The Board finds that the VA examination cited above, along 
with a review of the post-service medical records, providing 
evidence against this claim, outweighing the veteran's lay 
statements.  Therefore, the Board finds that an increased 
rating is not warranted for the veteran's right knee 
disability.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims for increase, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

For the veteran's left thumb disability, on examination it 
was noted that the veteran had a well-healed, nontender scar 
over the radial side of the thumb metacarpal.  There was no 
tindel sign and when asked to abduct his thumb, the veteran 
essentially could not do so and kept his thumb near his hand.  
However, the examiner noted that when examining the hand, and 
on taking the history of and upon further examination of the 
thumb, the thumb could be almost fully abducted.  It is noted 
that the veteran had full range of motion of the IP joint, 
with 45 degrees of flexion and 10 degrees of hyperextension.  
The veteran was able to pinch with a strength of 5/5, but 
kept his thumb to his side.  He was unable to actively bring 
his finger across his palm.  

The examiner indicated that the veteran was able to make a 
fist.  The veteran's grip strength was tested; however, the 
examiner noted that the veteran did not use his thumb.  The 
examiner did not believe that the veteran had lost any 
strength.  

The examiner reviewed the x-rays that were taken of the 
veteran's thumb in October 2002.  The VA examiner believed 
that the thumb was within normal limits, with possible 
minimal degenerative changes of the MCC joint.  In the 
diagnosis, the VA examiner indicated that there was a history 
of crush injury to the right thumb, which the Board assumes 
is a typographical error and should have read crush injury to 
the left thumb.  

In the discussion, the VA examiner stated that the left hand 
was difficult to evaluate because of the inconsistencies in 
the physical examination, such as the veteran's claim that he 
could not move his thumb at all and then being observed using 
his thumb in, essentially, a normal fashion.  There was no 
evidence of atrophy of the forearm or thumb, providing 
evidence against this claim.

No evidence was found of ankylosis, therefore the veteran is 
not entitled to a higher evaluation under DC 5224.  The 
examiner noted that the veteran could not actively bring his 
finger across his palm when asked and noted that the veteran 
was unable to perform thumb abduction when asked.  However, 
the examiner specifically noted that the veteran was able to 
almost fully abduct his thumb during the examination of the 
hand and while taking the veteran's history.  Also, the 
examiner noted that despite the veteran's clam that he could 
not move his thumb at all, that he was observed using it in 
essentially a normal fashion throughout the examination.  
Therefore, the veteran is not entitled to an increased rating 
under DC 5228

The Board finds that the inconsistencies in the veteran's VA 
examination are highly probative, and accordingly finds that 
the veteran is not entitled to a rating in excess of 10 
percent for his left thumb disability.  It is important for 
the veteran to understand that without taking into 
consideration some of his stated difficulties, the current 
evaluations of both disorders could not be justified.  In any 
event, the objective medical evidence is found to provide 
significant and highly probative evidence against both 
claims.       

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims for increase, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joints in 
question exhibit weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joints are 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  
Here, however, higher ratings are not warranted even 
considering the factors involved in DeLuca analysis.  The 
most recent VA examination indicated that the veteran 
expressed pain upon conducting knee flexion and limitation of 
movement of the thumb; however, despite the veteran's 
assertions of pain and limitation of movement for his thumb 
and knee disabilities, his descriptions were inconsistent 
with his reactions, behaviors, and exam results documented by 
the VA examiner.  Furthermore, the VA examination shows that 
the veteran has range of motion far greater than is required 
for an increased rating for either disability.  

It is again important for the veteran to understand that 
without consideration of pain the current evaluation could 
not be justified.  The evidence simply does not establish 
that the veteran's limitation of motion in his right knee or 
left thumb, even with consideration of his complaints of 
pain, warrants a greater disability evaluation.

The Board notes that the veteran objected to the November 
2002 VA examination report because the examiner was not 
provided with his claims file for review.  Accordingly, a new 
VA exam was scheduled for August 2004, which the veteran 
cancelled.  Another exam was scheduled for September 2004, 
but the veteran failed to appear.  A third exam was scheduled 
for June 2007, however, the veteran again failed to appear at 
his appointment and did not show good cause for his absence.  
38 C.F.R. § 3.655.  

Since the veteran reported for a November 2002 examination, 
the Board evaluated his claim on the evidence of record and 
will not summarily deny the claim based on a failure to 
attend the other examinations.  See 38 C.F.R. § 3.655 (2006); 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); see also 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992).  

Based upon the evidence of record, the Board finds that the 
veteran's appeal must be denied.

The Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in November 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private medical records.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

VA also conducted a VA examination in November 2002 with 
respect to the claims on appeal.  The Board notes that the VA 
examiner was unable to review the claims file when drafting 
his opinion.  Accordingly, a new VA exam was scheduled.  
However, as noted above, the veteran cancelled or failed to 
show for VA examinations scheduled for August 2004, September 
2004, and June 2007.  The Board points out that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, 
attending another VA examination.    

As indicated above, the veteran's failure to report for the 
VA examinations without good cause is grounds for summary 
denial.  This fact provides a basis to deny these claims, 
standing alone.  In any event, since the veteran did report 
for a November 2002 examination, the Board evaluated his 
claim on the evidence of record.  See 38 C.F.R. § 3.655 
(2006); Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); 
see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); 
Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

The Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

ORDER

Entitlement to an increased rating for residuals of a right 
knee injury is denied.

Entitlement to an increased rating for a left thumb fracture 
dislocation with degenerative changes is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


